DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bower (U.S. Patent No. 10,008,465).
Regarding to claim 1, Bower teaches a method (please see the process flow as depicted in Fig. 8, illustrated from Fig. 2A to 3C and 4A to 4D, semiconductor wafer 20 comprising multiple semiconductor dies, each of the semiconductor dies comprises an electrical contact 26 arranged on a surface of the semiconductor wafer, the dies are then transferred to stamp 90 (Figs. 2A-D), then transferred to stamp 94 (Figs. 3A-C), and then transferred to target substrate 10 (Figs. 4A-C)), comprising (the method steps are not claimed to impart in a specific order):
providing a metal layer comprising multiple recesses (Fig. 4A, column 11, lines 43-47, metal layer 10/16 comprising multiple recesses);
providing a semiconductor wafer comprising multiple semiconductor dies, wherein each of the semiconductor dies comprises an electrical contact arranged on a surface of the semiconductor wafer (Fig. 2A, column 14, lines 19-22, semiconductor wafer 20 comprising multiple semiconductor dies, wherein each of the semiconductor dies comprises an electrical contact 26 arranged on a surface of the semiconductor wafer);
aligning sections of the metal layer between adjacent recesses with the electrical contacts (Fig. 4A, aligning sections of the metal layer 16 between adjacent recesses with the electrical contacts 26. The “section” is portion of metal 16 right under contact 26));
joining the electrical contacts and the sections of the metal layer (Fig. 4B); and 
thinning a back of the semiconductor wafer (Figs. 2B-C, semiconductor wafer is thinned back by the movement of stamp 90, this step happened after step of joining the electrical contacts and the sections of the metal layer, however, the method steps are not claimed to impart in a specific order).
Regarding to claim 3, Bower teaches footprints of the electrical contacts and footprints of the sections of the metal layer are substantially congruent, when viewed in a direction perpendicular to the surface of the semiconductor wafer (Fig. 4B, the “section” is portion of metal 16 under contact 26).
Regarding to claim 4, Bower teaches joining the electrical contacts and the sections of the metal layer comprises at least one of a diffusion bonding act, a pre-sintering act, or a sintering act (column 12, lines 17-20, heating is a diffusion bonding act).
Regarding to claim 5, Bower teaches aligning recesses of the metal layer with scribe lines of the semiconductor wafer (Fig. 4A, the scribe lines are the line along the border of the dies, divides the dies).
Regarding to claim 9, Bower teaches the metal layer comprises at least one of a metal foil, a metal sheet, a metal leadframe, or a metal plate (Fig. 4A, a metal plate).
Regarding to claim 10, Bower teaches 
providing at least two openings in the metal layer (Fig. 4A); and
aligning the metal layer with the semiconductor wafer based on using the openings as alignment marks (column 11, lines 37-39).
Regarding to claim 11, Bower teaches singulating the metal layer and the semiconductor wafer into multiple semiconductor devices (Figs. 2B-C, singulating the metal layer and the semiconductor wafer into multiple semiconductor devices by moving stamp 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (U.S. Patent No. 10,008,465), as applied to claim 1 above.
Regarding to claim 6, in the embodiment of Fig. 6, Bower teaches before joining the electrical contacts and the sections of the metal layer, filling the recesses with an electrically insulating material (Fig. 6, column 13, lines 23-30, before joining the electrical contacts 26 and the sections of the metal layer 16, filling the recesses with an electrically insulating material 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bower in view of embodiment of Fig. 6 to fill the recesses with an electrically insulating material before joining the electrical contacts and the sections of the metal layer in order to enhance bonding strength.
Regarding to claim 7, Bower teaches the electrically insulating material comprises at least one of a resist, an epoxy, an imide, or a mold compound (Fig. 6, adhesion compound 18 is considered a mold compound).
Claims 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bower (U.S. Patent No. 10,008,465).
Regarding to claim 12, Bower teaches a method (please see the process flow illustrated from Fig. 2A to 3C and 4A to 4D and depicted in Fig. 8, semiconductor wafer 20 comprising multiple semiconductor dies, each of the semiconductor dies comprises an electrical contact 26 arranged on a surface of the semiconductor wafer, the dies are then transferred to stamp 90 (Figs. 2A-D), then transferred to stamp 94 (Figs. 3A-C), and then transferred to target substrate 10 (Figs. 4A-C)), comprising (the method steps are not claimed to impart in a specific order):
providing a metal layer comprising multiple recesses (Fig. 4A, column 11, lines 43-47, metal layer 10/16 comprising multiple recesses);
providing a semiconductor wafer comprising multiple semiconductor dies, wherein each of the semiconductor dies comprises an electrical contact arranged on a surface of the semiconductor wafer (Fig. 2A, column 14, lines 19-22, semiconductor wafer 20 comprising multiple semiconductor dies, wherein each of the semiconductor dies comprises an electrical contact 26 arranged on a surface of the semiconductor wafer);
aligning sections of the metal layer between adjacent recesses with the electrical contacts (Fig. 4A, aligning sections of the metal layer 16 between adjacent recesses with the electrical contacts 26. The “section” is portion metal 16 which is under contact 26));
joining the electrical contacts and the sections of the metal layer (Fig. 4B); and 
thinning a back of the semiconductor wafer (Figs. 2B-C, semiconductor wafer is thinned back by the movement of stamp 90, this step happened after step of joining the electrical contacts and the sections of the metal layer, however, the method steps are not claimed to impart in a specific order).
wherein footprints of the electrical contacts and footprints of the sections of the metal layer are substantially congruent, when viewed in a direction perpendicular to the surface of the semiconductor wafer (Fig. 4B, the “section” is portion of metal 16 right under contact 26).
Further, in the embodiment of Fig. 6, Bower teaches applying an adhesive to the surface of the semiconductor wafer, the adhesive covering side surfaces and a top of the electrical contacts (Fig. 6, column 13, lines 23-30, applying adhesive 18 to the surface of the semiconductor wafer, the adhesive covering side surfaces and a top of the electrical contacts 26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an adhesive to the surface of the semiconductor wafer covering side surfaces and a top of the electrical contacts in order to enhance bonding strength.
Regarding to claim 16, Bower teaches joining the electrical contacts and the sections of the metal layer comprises at least one of a diffusion bonding act, a pre-sintering act, or a sintering act (column 12, lines 17-20, heating is a diffusion bonding act).
Regarding to claim 17, Bower teaches aligning recesses of the metal layer with scribe lines of the semiconductor wafer (Fig. 4A, the scribe lines are the line along the border of the dies, and separates the dies).
Allowable Subject Matter
Claims 2, 8, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 2, the prior art fails to anticipate or render obvious the claimed limitations including “before thinning the back of the semiconductor wafer, applying an adhesive to the surface of the semiconductor wafer, the adhesive covering side surfaces and a top of the electrical contacts” in combination with the limitations recited in claim 1.
Regarding to claim 8, the prior art fails to anticipate or render obvious the claimed limitations including “after joining the electrical contacts and the sections of the metal layer, removing material from a surface of the metal layer until the electrically insulating material is uncovered at the surface of the metal layer; and removing the electrically insulating material” in combination with the limitations recited in claim 1 and claim 6.
Regarding to claim 13, the prior art fails to anticipate or render obvious the claimed limitations including “before joining the electrical contacts and the sections of the metal layer, filling the recesses with an electrically insulating material” in combination with the limitations recited in claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828